                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

ROBERT L. ADKINS                                                                 PLAINTIFF

V.                                     4:18CV00716 JM/JTR

MIKE MAY, Administrator,
Yell County Detention Center;
DARRELL ELKIN, Doctor,
Danville Correctional; and
BILL GILKEY, Sheriff                                                          DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 3rd day of January, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
